department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list 408a oo-oo xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx legend 8t t 'e f a ' t1 irab taxpayer a roth_ira c xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx financial_institution d xxxxxxxxxxxxx financial_institution e xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx cpa firm f financial advisor g xxxxxxxxxxxxx accountant h xxxxxxxxxxxxx amount xxxxxxxxxxxxx dearxxxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence received on date date date and date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations regulations on your behalf the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a maintained ira b with financial_institution d in date taxpayer a transferred and converted a portion of ira b totaling amount into roth_ira c maintained by financial_institution d taxpayer a represents that in when she was single financial advisor g with financial_institution e recommended that she consider making a roth conversion taxpayer a also received a financial projection from accountant h with cpa firm f as to how a conversion would affect her tax_return in acting on financial advisor g's recommendation taxpayer a converted amount from ira b to roth_ira c taxpayer a was married in and filed her tax_return on time without extension using the married_filing_jointly status under the two-year deferral of recognition of income for roth_ira conversions made in taxpayer a did not report any income from her roth_ira_conversion on her tax_return taxpayer a was unaware at the time of tax_return filing that the tax_liability on the roth conversion would be substantially greater than the original estimate given to her by accountant h due to her change in marital status and the taxable_income of her husband taxpayer a's deadline for making such recharacterization was date which was the last date including extensions for filing an income return for the year of the conversion at no time was taxpayer a advised of the effect that a change in marital status would have on her roth_ira_conversion until after the allowed timeframe to unwind the conversion it was only after taxpayer a filed her return that she realized the extent of the additional tax and that she had missed the opportunity to recharacterize the roth conversion taxpayer a has not received any notice or other communication from the internal_revenue_service regarding her failure to effect a timely recharacterization based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted an extension of time to recharacterize roth_ira c as a traditional_ira with respect to taxpayer a's request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize a roth_ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of the ira contributions sec_1_408a-5 question answer q a -6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that either has been contributed to a roth_ira or that has been converted from a traditional_ira to a roth_ira the r - - - - - - - - - - - - - - - - - - - - - - - - - - - taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after december31 sec_301_9100-1 c of the regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in section dollar_figure e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government section dollar_figure b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section dollar_figure c ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a failed to recharacterize her roth_ira c back to a traditional_ira by the time permitted by law therefore it is necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations in filing her return taxpayer a failed to make the special election to recharacterize the roth conversion taxpayer a represents that despite her efforts to comply with applicable rules she was not timely advised by her tax advisor of the tax implications her change in marital status would have on her roth conversion taxpayer a did not discover her mistake until after the due_date for recharacterizing the roth conversion had passed thus taxpayer a satisfies clause v of section dollar_figure b of the regulations because she reasonably relied on the advice of financial advisor g concerning the roth_ira_conversion rules in addition because the statute_of_limitations on the taxpayer a' sec_2011 return remains open the interests of the government would not be prejudiced by providing relief accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize roth jra c as a traditional_ira this letter assumes that the above iras qualify under sec_408 of the code or sec_408a of the code at all relevant times this letter is directed only to the taxpayer who requested it code sec_611 o k provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxxxx identification no xxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely yours s employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
